                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
                                  )
WILLIAM M. MILLSAPS,              )
                                  )
     Plaintiff,                   )
                                  )
v.                                )     Case No. 4:19-CV-2493 JCH
                                  )
VICTORIA MULLEN MCKEE, et al.,    )
                                  )
     Defendants.                  )
                                  )
                                  )


                               MEMORANDUM AND ORDER

       This matter is before the Court on the Motion of Defendant McKee and Defendant State

of Missouri to Dismiss Parties (ECF No. 5); the Motion of Defendant The Right Solution, Inc., to

Dismiss Party (ECF No. 8); and the Motion of Defendant Millsaps to Dismiss the Complaint for

Lack of Subject Matter and for Failure to State a Claim (ECF No. 11). Defendants McKee and

the State filed their motion on September 26, 2019. Defendant The Right Solution, Inc. (“Right

Solution”), and Defendant Millsaps filed their motions on September 27, 2019. On October 30,

2019 the Court sent a letter to Plaintiff Millsaps ordering him to respond to the Motions no later

than November 20, 2019. Plaintiff has not responded. The Court will take up the motions.


                                        BACKGROUND

       Pro Se Plaintiff’s complaint arises predominately out of events associated with divorce

proceedings in the St. Louis County Case No. 16SL-DR06772 between Plaintiff and Defendant

Millsaps; specifically, the division of the property and child support award in that case. Plaintiff

seeks damages against Defendant Right Solution for negligence due to counseling services

Defendant Right Solutions provided during the divorce case; declaratory relief that under MRS

                                                 1
§451.010 Plaintiff should be entitled to a new proceeding for an annulment if evidence of fraud

is discovered following the original proceeding; declaratory judgement against the State of

Missouri that Plaintiff’s constitutional rights have been violated by the application of Missouri

State Statutes and that the Statutes are facially unconstitutional; and for declaratory and

injunctive relief. The Plaintiff brings the following Counts:


                       Count I: Negligence against Defendant Right Solutions
                       Count II: Malpractice against Defendant Right Solutions
                       Count III: Declaratory judgement for a new trial
                       Count IV: Declaratory relief regarding the taking of Plaintiff’s personal
                       property
                       Count V: Declaratory relief regarding domestic support orders

Defendants challenge the Complaint on multiple grounds including subject matter jurisdiction,

res judicata, and failure to state a claim upon which relief can be granted pursuant to Federal

Rule of Civil Procedure 12(b)(6).

                                      LEGAL STANDARD

       Fed. R. Civ. P. 12(b)(6) provides for a motion to dismiss based on the “failure to state a

claim upon which relief can be granted.” To survive a motion to dismiss, a complaint must show

that “‘the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the…

claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). See also Erickson v. Pardus, 551

U.S. 89, 93 (2007).

       “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice” to defeat a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(citing Twombly, 550 U.S. at 555). “[O]nly a complaint that states a plausible claim for

relief survives a motion to dismiss.” Id. at 679 (citing Twombly, 550 U.S. at 556). The pleading

standard of rule 8 “does not require ‘detailed factual allegations,’ but it demands more than

                                                 2
unadorned the-defendant-unlawfully-harmed-me accusation.” Ashcroft, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

        Further, in regard to a Rule 12(b)(6) Motion, the Supreme Court holds:

                       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
                       need detailed factual allegations, [citations omitted] a plaintiff's obligation
                       to provide the “grounds” of his “entitle[ment] to relief” requires more than
                       labels and conclusions, and a formulaic recitation of the elements of a
                       cause of action will not do, see Papasan v. Allain, 478 U.S. 265, 286, 106
                       S. Ct. 2932, 92 L. Ed.2d 209 (1986) (on a motion to dismiss, courts “are
                       not bound to accept as true a legal conclusion couched as a factual
                       allegation”). Factual allegations must be enough to raise a right to relief
                       above the speculative level, see 5 C. Wright & A. Miller, Federal Practice
                       and Procedure ' 1216, pp. 235-236 (3d ed. 2004).

Twombly, 550 U.S. at 555. See also Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir.

2009)(en banc)(“[A] plaintiff ‘must assert facts that affirmatively and plausibly suggest that the

pleader has the right he claims…, rather than facts that are merely consistent with such a

right.’”)(quoting Stalley v. Catholic Health Initiative, 509 F.3d 517, 521 (8th Cir. 2007)).

        Additionally, “a well-pleaded complaint may proceed even if it strikes a savvy judge that

actual proof of those facts is improbable.” Twombly, 550 U.S. at 556 (citation omitted). “The

issue is not whether plaintiff will ultimately prevail but whether the claimant is entitled to offer

evidence to support [his or her] claims.”        Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)

(abrogated on other grounds, Horlow v. Fitzgerald, 457 U.S. 800 (1982)).

                                          DISCUSSION

   I.      Counts III-V: Subject Matter Jurisdiction

        Defendants argue that Plaintiff’s claims lack subject matter jurisdiction under the Rooker-

Feldman doctrine and the Domestic Relations Exception. (ECF No. 12, 6 – 9; ECF No. 9, 5 – 6;

ECF No. 6, at 4, 6 – 7). Defendant Millsaps specifically argues that Counts III, IV and V seek to

collaterally attack the divorce judgement and asks this Court to act as an appellate court and


                                                  3
review the rulings on state domestic relations. The Court agrees. Although the Plaintiff discusses

his claims in constitutional terms, the Plaintiff’s claims seek review of the property division put

in place by the state court divorce judgement.

   A. Rooker-Feldman Doctrine

       The Rooker-Feldman doctrine states that “a United States District Court has no authority

to review final judgements of a state court in judicial proceedings.” D.C. Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983); Skit Intern., Ltd. v. DAC Technologies of Arkansas, Inc.,

487 F.3d 1154, 1156 (8th Cir. 2007). Even if a state court judgement is incorrect, “an effective

and conclusive adjudication” is only open to reversal “in an appropriate and timely appellate

proceeding.” Rooker v. Fidelity Trust Company, 263 U.S. 413, 415 (1923). The Court applies the

Rooker-Feldman doctrine when the alleged federal claims are “inextricably intertwined with a

state court judgement.” In re Goetzman, 91 F.3d 1173, 1177 (8th Cir. 1996)(citing Keene Corp.

v. Cass, 908 F.2d 293, 296 (8th Cir. 1990). Federal Claims are “inextricably intertwined” when

“the federal claim succeeds only to the extent that the state court wrongfully decided the issues

before it.” Id. Here, Plaintiff will only succeed on his claims in Counts III-V if the Court were to

determine that the state court impermissibly distributed the property and child support award

between Plaintiff and Defendant Millsaps. To do so would require this Court to determine that

the state court acted incorrectly. Therefore the Rooker-Feldman doctrine applies in this case.

   B. Domestic Relation Exception to Diversity Jurisdiction

       Even if the Rooker-Feldman doctrine did not apply in this case, Plaintiff’s claims are

inappropriate for review by the federal district court because they fall into the domestic relations

exception to diversity jurisdiction. The issues raised in this case fall squarely into the domestic

relations exception. Under the domestic relations exception, federal courts are prohibited from



                                                 4
exercising jurisdiction over any action for which the subject is divorce, allowance of alimony, or

child custody, including the distribution of marital property. Wallace v. Wallace, 736 F.3d 764,

766 (8th Cir. 2013); Kahn v. Kahn, 21 F.3d 859,861 (8th Cir. 1994). For the above stated

reasons, the Court declines to exert subject matter jurisdiction over Plaintiff’s claims in Counts

III – V.

    C. Additional Arguments Raised by Defendants State of Missouri, McKee and Millsaps

           Defendant State of Missouri, Defendant McKee, and Defendant Millsaps raised

arguments under the principles of res judicata and judicial immunity regarding Counts III – V.

The Court declines to address these arguments as Counts III – V are dismissed on other grounds.

However, Defendants raise issues regarding diversity jurisdiction in this case which apply to the

remaining claims.

           Defendants argue that the Plaintiff has failed to plead information necessary to establish

diversity jurisdiction. 28 U.S.C. §1332 requires the Plaintiff to meet the amount in controversy

requirement. When jurisdiction is based on diversity of citizenship, the pleadings must establish

the citizenship of the parties. Barclay Square Properties v. Midwest Sav. And Loan Ass’n of

Minneapolis, 893 F.2d 968, (8th Cir. 1990). Pursuant to 28 U.S.C. §1332, for diversity purposes

the amount in controversy must “exceed[] the sum or value of $75,000, exclusive and costs, and

is between citizens of different states.” 28 U.S.C. §1332(a)(1). Plaintiff has not pled that the

citizenship of the parties is diverse. Rather, Plaintiff alleges there is diverse residency. Plaintiff

has also failed to allege that the amount in controversy exceeds $75,000. To the extent Plaintiff’s

remaining claims are not dismissed, the Plaintiff will be granted leave to more specifically allege

facts so that the Court may determine if diversity jurisdiction is appropriate in this case.




                                                   5
   II.       Statute of Limitations for Malpractice and Negligence by Medical Providers

         Count I and Count II of Plaintiff’s Complaint allege negligence and medical malpractice

against Defendant Right Solution on the theory that Defendant Right Solution failed to diagnose

the minor children with “parental alienation.” Federal courts sitting in diversity apply the

forum’s statute of limitations. Columbia Petrol., Inc. v. Waddell, 680 F. Supp. 1348, 1350 (W.D.

Mo. 1987). In Missouri the statute of limitations for malpractice and negligence claims against

health care providers is two-years. Mo. Rev. State. §516.105. Accrual of time for the purpose of

determining the statute of limitation is from the “date of occurrence of the date of neglect

complained of.” Id. Plaintiff alleges that the counseling provided by Defendant Right Solution

occurred in 2016. Defendant The Right Solution argues that the Plaintiff filed this law suit on

September 5, 2019. Therefore, the statute of limitation’s time period had expired when the

Plaintiff’s case was filed and Plaintiff’s claim for negligence and malpractice should be

dismissed.

         Under Missouri Law, the two-year statute of limitations for actions against healthcare

providers for medical malpractice has very limited exceptions. Mo. Rev. Stat. §516.105(3)

outlines an exception to the two-year statute of limitation when a case is brought for injuries to a

minor. “In cases in which the person bringing the action is a minor less than eighteen years of

age, such minor shall have until his or her twentieth birthday to bring such action.” Mo. Rev.

Stat. §516.105(3). To the extent that Defendant brings malpractice and negligence claims against

Defendant Right Solutions on behalf of injury to himself, the claims are time-barred.

         In Bergstreser v. Mitchell, 577 F.2d 22 (8th Cir. 1978), the Eight Circuit reviewed the

application of the then enacted Missouri statute of limitation for medical malpractice when a

parent brings a case on behalf of a minor child. The Eighth Circuit determined that the claim



                                                 6
brought on behalf of the child, “entitled [the claim] to the benefit of the tolling provisions for

minors applicable to medical malpractice actions.” Bergstreser v. Mitchell, 557 F.2d 22, 26 (8th

Cir. 1978). Although the court in Bergstreser was evaluating the applicability of previous

iterations of §516.105(3), those statutes remain substantially similar to §516.105 in intent to

preserve the claims of minors. The relevant statutes at issue in Bergstreser, Mo.Ann.Stat.

§516.170(1939) and Mo.Ann.Stat. §516.105 (1976), tolled the two-year limitation period where

the person entitled to bring this action is a minor, until the prospective plaintiff obtains majority

or where the person entitled to bring the action was under ten years of age had until their twelfth

birthday to file such an action, respectively. See, Bergstresser v. Mitchell, 448 F. Supp. 10,14

(E.D. Mo. 1977); Mo.Ann.Stat. §516.170(1939); Mo. Ann Stat. §516.105 (1976).

           Since Plaintiff has brought this case on behalf of his minor children aged 17 and 13, the

Court declines to impose the two-year statute of limitations for medical malpractice and medical

negligence to the extent that Plaintiff’s claims are for injuries incurred by the minor children. In

so much as Plaintiff’s claim seeks recovery for injuries to himself, the claim is time-barred. See,

Bergstreser v. Mitchell, 557 F.2d 22, 26 (8th Cir. 1978)(upholding partial invocation of the

statue of limitations).

    III.      Federal Rule of Civil Procedure 12(b)(6) as it Applies to Plaintiff’s Negligence
              and Malpractice Claims

           As outlined supra, a 12(b)(6) motion to dismiss “must assert facts that affirmatively and

plausibly suggest that the pleader has the right he claims…” Dillards, 565 F.3d at 473. Federal

Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Allegations are to be “simple, concise, and direct.” Fed. R. Civ.

P. 8(d)(1). It is necessary that the Complaint allows the court and the opposing party to




                                                   7
determine if a vaild claim has been alleged so that the Defendant is given “fair notice of what

the… claim is and the grounds upon which it rests.” Twombly, 550 U.S., at 555.


       A pro se complaint should be liberally construed. Stone v. Harry, 364 F.3d 912, 914 (8th

Cir. 2014)(citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). See also Frey v. City of

Herculaneum, 44 F.3d 667, 671 (8th Cir. 1995)(holding that in civil rights actions a complaint

should be liberally construed when determining whether it has stated a cause of action sufficient

to survive a motion to dismiss). “A pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Von Bokel v. McHugh, No.

4:13-CV-2517 CAS, 2015 WL 357081, at *11 (E.D. Mo. Jan. 27, 2015). Although Plaintiff is a

lawyer by profession, he represents himself in this case. With these principles in mind the Court

turns to Plaintiff’s claims for negligence and malpractice.


       Count I of Plaintiff’s Complaint alleges negligence against Defendant Right Solution.

Defendant Right Solutions argues that Plaintiff has failed to provide factual allegations

supporting his claim that Defendant Right Solutions owed a duty of care to both father and minor

child to diagnose the minor child; and that Plaintiff has failed to plead facts showing a breach of

that duty. (ECF No. 9, at 7). Defendant Right Solutions also argues that the Plaintiff has failed to

identify what loss he has incurred due to the alleged breach and therefore has failed to identify

actual damages. Id. Defendant Right Solutions further asks that if the court does not dismiss

Plaintiff’s claim for negligence that the court order the Plaintiff to make his Complaint more

definite and certain pursuant to Federal Rule of Civil Procedure 12(e).

       Under Missouri law, to state a claim for negligence the Plaintiff must plead facts to show:

(1) a legal duty by the defendant to conform to a certain standard of conduct to protect others

against unreasonable risks, (2) a breach of that duty, (3) a proximate cause between the conduct

                                                 8
and the resulting injury, and (4) actual damages to the Plaintiff’s person or property. Rill v.

Trautman, 950 F.Supp. 268, 270 (Mo. E.D. 1996). Similarly, under Missouri law to state a prima

facie case of medical malpractice, a plaintiff must establish (1) that an act or omission of the

defendant failed to meet the requisite standard of care; (2) that the act or omission of the

defendant was performed negligently; and (3) that there was a causal connection between the act

or omission and the plaintiff’s injury. Shelton v. U.S., 804 F.Supp 1147 (E.D. Mo. 1992)(citing

Baker v. Gordon, et al., 759 S.W.2d 87, 91 (Mo.App.1988); Jines v. Young, 732 S.W.2d 938,

944 (Mo.App.1987); Wilson v. Lockwood, 711 S.W.2d 545, 550 (Mo.App. 1986)). In support of

his negligence claim, Plaintiff alleges:

                       Defendant [Right Solutions] stated that they were not qualified to do the
                       counseling. The counselors stated that they did not know how to do this
                       with an out of state parent and stated they had no plan to do it.
                       Defendant … violated their duty of care to Plaintiffs.
                       Defendant … solicited to take this case although they were not qualified
                       Defendant … accepted this matter and then months later purported to
                       decline the appointment
                       Defendant failed to timely perform the evaluation that they agreed to
                       perform
                       Defendant … failed to organize and conduct the counseling that was
                       ordered and that [Defendant] had agreed to do.
                       Defendant … failed to do counseling with Father via Skype.
                       Defendant … failed to apprise Defendant McKee of [its] failures

(ECF No. 1, ¶¶ 191, 202–208). In support of his malpractice claim, Plaintiff alleges:

                       Defendant owed a duty of care to both Father and Child to diagnose Minor
                       Children
                       Attachment-based “parental alienation” can be reliably diagnosed by the
                       presence of a child’s symptom display of three characteristic and
                       definitive diagnostic indicators … (a) the complete suppression of a
                       child’s attachment boding [sic] motivations toward a normal-range and
                       affectionally available parent, (b) a specific set of five (5)
                       narcissistic/personality disorder traits that are displayed by the child
                       toward the targeted-rejected parent1 [sic], and (c) the child’s intransigently
                       held, fixed and false belief evidenced by the child regarding the
                       fundamental inadequacy of the targeted-rejected parent.



                                                 9
                      Minor suffered from attachment-based “parental alienation” diagnostic
                      criteria.
                      Defendant failed to diagnose and breached its duty to diagnose
                      Defendant failed to treat and breached his duty to treat the diagnosis that
                      should have been made
                      Plaintiffs suffered damage.

(ECF No. 1, ¶¶ 235–241).

Plaintiff has not provided specific facts or examples to support each element of his negligence or

malpractice claims. Plaintiff has not clearly plead duty and breach, although he has referenced

some facts in support of these elements. Plaintiff’s Complaint also lacks specific detail

explaining what damages he seeks for the alleged negligence or malpractice and how Defendant

Right Solutions’ alleged actions have proximately caused the alleged injury.

       Federal Rule of Civil Procedure 12(e) allows a party to “move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Plaintiff has failed to clearly

outline the alleged negligent conduct of Defendant Right Solutions. Even though Plaintiff’s

claims lack detail, the Court will grant Plaintiff the opportunity to amend his Complaint as to the

alleged negligence or malpractice against Defendant Right Solutions on behalf of the minor

children. Additionally, as to Plaintiff’s remaining claims of negligence or malpractice, Plaintiff

will be granted leave to amend his complaint to more clearly allege diversity jurisdiction.


                                         CONCLUSION
       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss Parties Defendant Mckee and

Defendant State of Missouri (ECF No. 5) is GRANTED; that Defendant the Right Solution

Inc.’s Motion to Dismiss Party (ECF No. 8) is GRANTED in part and DENIED in part; and

that Defendant Millsaps Motion to Dismiss Plaintiff’s Complaint for Lack of Subject Matter


                                                10
Jurisdiction and for Failure to State a Claim Upon Which Relief Can be Granted (ECF No. 11) is

GRANTED in part and DENIED in part.

        IT IS FURTHER ORDERED that Counts III – V are dismissed for lack of subject

matter jurisdiction; that Defendant McKee is dismissed as a party to this case; that Defendant

State of Missouri is dismissed as a party to this case; that Defendant Millsaps is dismissed as a

party to this case; and that the only remaining defendant is Defendant The Right Solutions, Inc.

        IT IS FURTHER ORDERED that the Plaintiff has fourteen (14) days from the issuance

of this Order to file an Amended Complaint with the Court regarding Plaintiff’s Negligence

claim. Failure to file a timely Amended Complaint with the Court may result in the dismissal of

this case.



Dated this 9th day of December 2019.




                                                                        /s/ Jean C. Hamilton
                                                                      JEAN C. HAMILTON
                                                          UNITED STATES DISTRICT COURT




                                                11
